On February 4, 2004, the defendant was sentenced to the following: Count I: Conspiracy (Operation of Unlawful Clandestine Laboratory), a felony: Ten (10) year commitment to the Montana Department of Corrections, with Five (5) years suspended; and Count II: Criminal Possession of Dangerous Drugs, a felony: Five (5) year commitment to the Montana Department of Corrections, to be served concurrently with Count I.
On September 24, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Michael Montgomery. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 24th day of September, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary Day and Member, Hon. John Whelan.